— Appeal by defendant from a judgment of’the Supreme Court, Queens County (Browne, J.), rendered February 2, 1979, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence as a second felony offender. By order of this court dated June 7,1982, the case was remitted to Criminal Term to hear and report on defendant’s motion to withdraw his plea and on a sentencing claim. The appeal was held in abeyance in the interim {People v King, 88 AD2d 938). The report of Criminal Term (Lakritz, J.), has been received. Judgment affirmed. No opinion. Mengano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.